Exhibit 10.38

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) dated as of February 22, 2008, and
effective March 1, 2008 (the “Effective Date”) is made by and between Hawaiian
Telcom Holdco, Inc. a Delaware corporation (together with any successor thereto,
the “Company”), and Michael S. Ruley (the “Consultant”).

 

WHEREAS, the Company desires to engage the Consultant to provide services to the
Company pursuant to this Agreement and the Consultant desires to provide such
services to the Company pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Company and the Consultant agree as follows:

 

1.             Services. The Company agrees to engage the Consultant, and the
Consultant agrees to provide services to the Company, as requested by the
Company from time to time, under the terms and conditions herein provided,
including making himself reasonably available for consultation with the Company
and the Company’s agents and employees regarding his prior work for the Company
and its affiliates. During the Consulting Term (as defined below) the Consultant
shall be a Special Advisor to the Chairman. The Consultant will not (a) perform
any services for the Company except as explicitly and specifically authorized by
the Company’s Chief Executive Officer (the “CEO”) and agreed to by the
Consultant, (b) enter the premises of the Company or any of its subsidiaries or
communicate with government agencies, labor unions, adverse parties in actual or
potential litigation, suppliers, service providers, customers, or employees of
the Company or any of its affiliates regarding any the business of the Company
or any of its affiliates or the Consultant’s employment or directorship status
without the express written authorization of the CEO or as otherwise required by
law or in a proceeding to enforce this Agreement, and (c) incur any financial or
legal obligation or liability on behalf of or binding upon the Company or any of
its affiliates. The Consultant agrees that he will notify the Company of all
pertinent facts if he is contacted by any government agency with reference to
the business of the Company or any of its affiliates, or by any person
contemplating or maintaining any claim or legal action against the Company or
any of its affiliates, or by any agent or attorney of such person.

 

2.             Term. This Agreement shall be effective as of the Effective Date
and shall continue through the six month anniversary of the Effective Date. The
Consultant’s period of services under this Agreement is hereinafter referred to
as the “Consulting Term.”

 

3.             Compensation. During the Consulting Term, the Company shall pay
to the Consultant for his services hereunder a monthly consulting fee in the
amount of $23,830, with the first monthly payment due 7 days after the Effective
Date, and subsequent monthly payments due every 30 days thereafter until the end
of the Consulting Term. During the Consulting Term, consistent with past
practice, (a) the Company shall provide the Consultant with reasonable access to
communications equipment and services (i.e. a blackberry and personal computer
connected to the Company’s network), and (b) so long as she is employed by the
Company, Carol Maunakea shall be reasonably available, consistent with her other
duties to

 

--------------------------------------------------------------------------------


 

serve as the Consultant’s assistant. The Consultant shall be reimbursed in
accordance with the Company’s applicable policies and procedures for any
ordinary, necessary and reasonable business expenses which are approved in
advance by the CEO. The Company shall not be obligated to provide the Consultant
with any retirement, welfare, or other fringe benefits under this Agreement.

 

4.             Amendments. This Agreement may not be amended or changed except
by the written agreement of the Company and the Consultant.

 

5.             Not an Employment Contract. This Agreement is not a contract of
employment between the Consultant and the Company, and the Consultant and the
Company hereby agree and acknowledge that this Agreement does not impose any
obligation on the Company to offer employment to the Consultant at any time.

 

6.             Governing Law. This Agreement, and any dispute arising under or
relating to any provision of this Agreement, shall be governed by and construed
in accordance with the laws of the state of Delaware.

 

7.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute and be one and the same
instrument.

 

8.             Relationship of the Parties. The Company and the Consultant agree
that under this Agreement, the Consultant is an independent contractor who has
contracted with the Company. The Company shall not withhold or in any way be
responsible for the payment of any federal, state, or local income or
occupational taxes, FICA taxes, FUTA, unemployment compensation, or workers’
compensation contributions, vacation pay, sick leave, retirement benefits, or
any other fringe benefits or payments for or on behalf of the Consultant. All
such payments, withholdings and benefits are the sole responsibility of the
Consultant and the Consultant hereby indemnifies and holds the Company harmless
from any and all loss, damage or liability arising with respect to such
payments, withholdings and benefits.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement as of the date and year first
above written.

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

By:

/s/ Alan M. Oshima

 

 

 

 

Its:

SVP, General Counsel & Secretary

 

 

 

 

 

CONSULTANT

 

 

 

/s/ Michael S. Ruley

 

 

 

Michael S. Ruley

 

 

--------------------------------------------------------------------------------